DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 June 2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 8, 11-13, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huck (US 20110223030).
Regarding claim 1, Huck discloses A retrofit system for a wind turbine blade (Abstract), the wind turbine blade including a trailing edge (Figure 2, item 28), the retrofit system comprising: a mounting structure for coupling the system to the trailing edge (Figure 2, item 114), wherein the mounting structure comprises a substantially rectangular plate separate from and attachable to the trailing edge of the wind turbine blade (Figure 2 shows a rectangular plate 114 that mounts to the trailing edge. Paragraph 0026 describes that the rectangular attachment portion is mounted to and separate from the trailing edge); and at least one serrated portion extending at least partially along the mounting structure (Figure 2, item 112), the at least one serrated portion comprising a base portion and a plurality of tip portions defining a serrated edge, the at least one serrated portion extending entirely from the base portion to an end of the plurality of tip portions in a direction away from the trailing edge. Figure 7 shows the serrated portion (112) extending away from the trailing edge. The base portion of the serrated portion is defined as the inner end of the serrations (shown in Annotated Figure 7 as item 200), as any part of the noise reducer inside of that is part of the rectangular plate which is mounted to the blade. There is no further structure given to what is required from the “base portion” so the end point of the rectangular plate and the inner end of the serrations (Annotated Figure 7, item 200) is being considered as the base portion. Huck further discloses that the at least one serrated portion comprising at least one substantially acoustically absorbent material (Par. 0041 describes the serrated portion being formed of an acoustically absorbent material).

    PNG
    media_image1.png
    517
    624
    media_image1.png
    Greyscale

Annotated Figure 7
Regarding claim 2, Huck discloses the at least one substantially acoustically absorbent material increases an acoustic absorption coefficient of the wind turbine blade (Paragraphs 0040 and 0041 describe that the noise reducer reduces noise by using a noise reduction (noise absorbing) material meaning that the acoustic absorption coefficient is raised by the attachment).
Regarding claim 4, Huck discloses that the at least one serrated portion comprises a series of substantially triangular structures extending from the base portion at least partially along the mounting structure to define the serrated edge (Figure 7, item 112), each of the substantially triangular structures extending in a direction away from the mounting structure (Figure 7, item 112), each of the substantially triangular structures having a substantially varying thickness (Figure 8 shows that because of the two layers, the thickness of the structures 112 varies at the point where 128 ends. This is further described in paragraph 0042).
Regarding claim 8, Huck discloses A wind turbine blade (abstract) comprising: a trailing edge (Figure 2, item 28) comprising: a radially inboard portion (Figure 2, item 34); a radially outboard portion opposite the radially inboard portion (Figure 2, item 32); and a retrofit system coupled to the trailing edge (Figure 2, item 110), the retrofit system comprising: a mounting structure for coupling the retrofit system to the trailing edge (Figure 2, item 114), the mounting structure extending at least partially between the radially inboard portion and the radially outboard portion (Figure 2), wherein the mounting structure comprises a substantially rectangular plate separate from and attached to the trailing edge (Figure 2 shows a rectangular plate 114 that mounts to the trailing edge. Paragraph 0026 describes that the rectangular attachment portion is mounted to and separate from the trailing edge); and at least one serrated portion extending at least partially along the mounting structure (Figure 2, item 112), the at least one serrated portion comprising a base portion and a plurality of tip portions defining a serrated edge, the at least one serrated portion extending entirely from the base portion to an end of the plurality of tip portions in a direction away from the trailing edge. Figure 7 shows the serrated portion (112) extending away from the trailing edge. The base portion of the serrated portion is defined as the inner end of the serrations (shown in Annotated Figure 7 as item 200), as any part of the noise reducer inside of that is part of the rectangular plate which is mounted to the blade. There is no further structure given to what is required from the “base portion” so the end point of the rectangular plate and the inner end of the serrations (Annotated Figure 7, item 200) is being considered as the base portion. Huck further discloses that the at least one serrated portion comprising at least one substantially acoustically absorbent material (Par. 0041 describes the serrated portion being formed of an acoustically absorbent material).
Regarding claim 11, Huck discloses A method for reducing noise emission from a wind turbine blade, the wind turbine blade including a trailing edge (Figure 2, item 28), the method comprising: providing a wind turbine noise abatement device (Figure 2, item 110) including a mounting structure comprising a substantially rectangular plate that is separate from and attachable to the trailing edge (Figure 2 shows a rectangular plate 114 that mounts to the trailing edge. Paragraph 0026 describes that the rectangular attachment portion is mounted to and separate from the trailing edge), and at least one serrated portion including at least one substantially acoustically absorbent material (Par. 0041 describes the serrated portion being formed of an acoustically absorbent material), the at least one serrated portion extending at least partially along the mounting structure (Figure 2, item 112), the at least one serrated portion comprising a base portion and a plurality of tip portions defining a serrated edge, the at least one serrated portion extending entirely from the base portion to an end of the plurality of tip portions in a direction away from the trailing edge (Figure 7 shows the serrated portion (112) extending away from the trailing edge. The base portion of the serrated portion is defined as the inner end of the serrations (shown in Annotated Figure 7 as item 200), as any part of the noise reducer inside of that is part of the rectangular plate which is mounted to the blade. There is no further structure given to what is required from the “base portion” so the end point of the rectangular plate and the inner end of the serrations (Annotated Figure 7, item 200) is being considered as the base portion); preparing the trailing edge to receive the mounting structure; and coupling the mounting structure to the trailing edge (Figure 2 shows the mounting structure attached to the trailing edge, thereby the trailing edge was prepared and the structure was coupled to the trailing edge).
Regarding claim 12, Huck discloses that preparing the trailing edge comprises removing a section of the trailing edge to form a mounting surface thereon (In the embodiment of figure 6, which is compatible with the rejection presented in claim 1, a cavity (170) is formed in the trailing edge of the blade forming a mounting surface. This cavity would have to be formed by removing material from the trailing edge, as the claim does not require a specific method for how the material is removed).
Regarding claim 13, Huck discloses coupling the mounting structure to the trailing edge comprises coupling the mounting structure to the mounting surface. As Figure 7 shows that the interior portion of the serrated portion ends before the trailing edge and Figure 6 shows that the flat plate extends into the trailing edge, the rectangular plate still exists as a part of the mounting structure, the structure simply additionally includes the cylindrical mounting portion 172. Because 172 is part of the mounting structure and is mounted within the cavity 172, the mounting structure is coupled to the mounting surface.
Regarding claim 15, Huck discloses the at least one serrated portion includes a plurality of substantially triangular structures (Figure 7, item 112), each substantially triangular structure of the plurality of substantially triangular structures having a substantially varying thickness (Figure 8 shows that because of the two layers, the thickness of the structures 112 varies at the point where 128 ends. This is further described in paragraph 0042), and wherein coupling the mounting structure to the trailing edge comprises coupling the at least one serrated portion to the trailing edge such that the plurality of substantially triangular structures extend from the base portion to the tip portion in a direction away from a leading edge opposite the trailing edge (Figure 7, item 112 shows the serrated portion extending away from the leading edge (as it extends away from the entire blade system from the trailing edge)).
Regarding claim 16, Huck discloses coupling the mounting structure to the trailing edge comprises coupling the at least one substantially acoustically absorbent material to the trailing edge such that the at least one substantially acoustically absorbent material increases an acoustic absorption coefficient of the wind turbine blade (Paragraphs 0040 and 0041 describe that the noise reducer reduces noise by using a noise reduction (noise absorbing) material meaning that the acoustic absorption coefficient is raised by the attachment).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huck (US 20110223030) in view of Dixon (US 20150050154).
Regarding claim 3, Huck discloses the limitations of claim 2 but does not disclose the material being at least one of structural foam, a series of three dimensional structures including a plurality of pores defined therein formed by additive manufacturing, a self- supporting shell with an epoxy matrix, and a micro-perforated metal. Huck and Dixon are analogous prior art because both describe trailing edge wind turbine blade attachments that use sound absorbing 
Regarding claim 17, Huck discloses the limitations of claim 16 but does not disclose the material being at least one of structural foam, a series of three dimensional structures including a plurality of pores defined therein formed by additive manufacturing, a self- supporting shell with an epoxy matrix, and a micro-perforated metal. Huck and Dixon are analogous prior art because both describe trailing edge wind turbine blade attachments that use sound absorbing materials to reduce noise. Huck describes in paragraph 0041 that the porous layer can be any porous material suitable for reducing noise associated with the blade. Dixon teaches using an open cell foam (which qualifies as a structural foam) as a sound absorbing material for the system (Par. 0019). Because Huck states that other porous materials can be used in the system as long as they absorb sound and Dixon states that open cell foam, which is a porous material, can be used to absorb sound in the system, the open cell foam of Dixon would provide predictable results in the system of Huck. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the open cell foam of .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huck (US 20110223030), hereafter called Huck (030) in view of Huck (US 20110412665), hereafter called Huck (665).
Regarding claim 14, Huck (030) discloses the limitations of claim 13 as set forth in the above 103 rejection and that coupling the mounting structure to the mounting surface comprises coupling the substantially rectangular plate to the mounting surface (Figure 6 shows that the rectangular plate is coupled to the mounting surface, as it is rigidly held within the surface). However, it does not explicitly disclose that the at least one serrated portion extends laterally from the substantially rectangular plate. Huck (030) and Huck (665) are analogous prior art because both describe serrated trailing edge attachments for noise reduction. Huck (665) teaches including a ridge (Figure 3, item 140) on the serration. This ridge, as can be seen from figure 4 would extend laterally from the plate 114. Huck (665) states that the ridge provides a variable stiffness throughout the serration which creates a variable flex throughout the serration and improves the performance of the serration in reducing the noise associated with the rotor blade (Par. 0039). As both Huck (665) and Huck (030) provide similarly shaped triangular serrations and both systems are looking to reduce the noise from the system, the benefit of Huck (665) would exist if applied to the shape of Huck (030). Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the serrations of Huck (030) to include the ridge of Huck (665) because the ridge provides improved noise reduction of the serrated portion (Huck (665) paragraph 0039).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Some claims, specifically claims 12-14, were previously listed as allowable subject matter in previous actions for this application. After further consideration of new references the examiner has changed their position on the allowability of those claims and the rejections for those claims is shown above.


Allowable Subject Matter
Claims 5-7, 9-10, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 5, 9, and 18, while Huck (030) shows in Figure 8 that two materials can be stacked to make the serrated portion, it does not describe the absorbent material being encased in the other material. From the structure of Huck (030) there does not seem to be any reason why it would have been obvious to have the absorbent material encased in another material. While there were previous rejections made that showed encasing a sound absorbent material in a mechanically stronger material, those structures did not have the mounting systems or serration .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164.  The examiner can normally be reached on Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            
/JUSTIN D SEABE/            Primary Examiner, Art Unit 3745